Citation Nr: 1216928	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from May 1963 to September 1973 with additional service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2011, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to a final adjudication of the issue on appeal.  The April 2011 Remand directed that the Veteran be scheduled for a VA examination to determine the nature, extent, and etiology of any diagnosed bilateral foot disability.  In particular, the Remand directed the examiner to review the claims folder in conjunction with the examination and to offer an opinion as to whether it was at least as likely as not that any diagnosed bilateral foot disability was traceable to the Veteran's military service, which included repeated parachute jumps.  

The requested examination took place in May 2011.  The claims folder was not initially made available to the examiner.  After conducting a diagnostic interview and physical examination of the Veteran, the examiner diagnosed osteoarthritis and spur formation at the calcaneus bilaterally.  The examiner found that the Veteran's bilateral heel spurs and arthritis were less likely than not related to his service, including repeated parachute drops, because there was no evidence of treatment for foot pain until 2000, many years after his discharge from active service, and after 30 years of standing on ladders as a professional painter.  

After having had the opportunity to review the claims folder, the examiner filed an addendum in June 2011.  The addendum confirms the examiner's previous findings.  In particular, the examiner stated that there were "no foot complaints" in service and that bilateral osteoarthritis was not identified via X-ray study until 2004.  

Unfortunately, however, neither the examination report nor the addendum address the Veteran's reports of foot pain both during and after service.  The Veteran is competent to report sensations of foot pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  In addition, the addendum did not discuss several service treatment records documenting reports of foot pain.  Specifically, in April 1961, the Veteran complained of pain in the heel of his right foot.  In January 1962, he reported that his feet became very cold and numb during a training exercise.  The treating provider stated that it was "difficult to believe that frostbite occurred."  In April 1973, the Veteran was treated for a comminuted fracture of the distal phalanx of the 4th toe on the left foot which was sustained "while jumping on [Thursday]."  In October 1978, the Veteran reportedly lost consciousness during a parachute jump while on inactive duty for training (INACDUTRA) with the Army Reserves.  Emergency department records generated immediately following that incident reflect reports of heel pain.  In addition, Reserve records reflect that the Veteran reported heel pain for several months after the incident.  The examiner took none of these records into account when filing his May/June 2011 addendum.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Due to the inadequacy of the May 2011 VA examination and the June 2011 addendum, the Board finds that this matter should be referred to the VA examiner for clarification of his findings.  

Finally, the Board notes that post-service treatment records from the Oklahoma City VA Medical Center (VAMC) and the Muskogee VAMC (Tulsa Outpatient Clinic) have been obtained.  The most recent records from these facilities that are included in the claims folder are dated in May 2011.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder copies of records of any foot treatment that the Veteran may have received at the Muskogee VAMC (Tulsa Outpatient Clinic) and Oklahoma City VAMC since May 2011.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After associating with the claims file all available records received pursuant to the above-requested development, return the claims folder to the May/June 2011 examiner, if available, for review.  The examiner should review the claims folder (including this Remand) in conjunction with his addendum and should note in the addendum report that he has reviewed the claims folder.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral heel spurs and osteoarthritis are traceable to his military service, including parachute jumps.  The examiner must reconcile his finding with the Veteran's competent reports of foot pain during service, the service treatment records reflecting reports of foot pain and various injuries to each foot (including a broken toe which was attributed to a parachute jump), as well as the Veteran's competent assertions of a continuity of foot pain since service.  
If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, he should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.  

3.  After the above has been completed, readjudicate the issue of entitlement to service connection for a bilateral foot disability.  If the claim continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


